DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2. 	Claims 1-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taneja et al (US 10,038,667 B2).
 	Regarding claims 1, 14, 27 and 30, Taneja teaches a method for wireless communications (see Fig.2 and Fig.3), comprising: 
 	powering on a communication component of a wireless device (see Fig.3, the display 320 is on), 
a new user without a subscriber identity module (SIM) card”.  Note that “without the SIM card” reads on “an absence of SIM profile” because the “SIM profile” is stored in the SIM card), 
 	determining a provider-specific configuration for communications with the wireless network (see column 5, lines 45-47, “A temporary session is made available to the user for a fixed time frame, as predefined by the service provider”), 
 	generating a set of SIM configuration parameters for a registration procedure with the wireless network based at least in part on identifying the absence of the SIM profile and the provider-specific configuration (see column 2, lines 37-39 and Taneja’s claim 6, “a set of authentication parameters are generated using the captive session initiation parameters”, and see Abstract, column 1, line 64 to column 2, line 23, “registration”, “without SIM”, “profile”, “parameter”.  Note that “without the SIM card” reads on “an absence of SIM profile” because the “SIM profile” is stored in the SIM card.  In addition, see Applicant’s Specification, [0123] and Applicant’s claims 10 and 23, where Applicant discloses “the set of SIM configuration parameters includes subscriber identifier, administrative data, an access control class, location area information, a location update status, a temporary subscriber identity, a globally unique temporary identifier, a last visited network and tracking area, an attach/detach completion status, a hash function to be used for a security context, a SIM service table, or a combination thereof”), and 
registration”, “SIM”, “parameter”.  In addition, see Applicant’s Specification, [0123] and Applicant’s claims 10 and 23, where Applicant discloses “the set of SIM configuration parameters includes subscriber identifier, administrative data, an access control class, location area information, a location update status, a temporary subscriber identity, a globally unique temporary identifier, a last visited network and tracking area, an attach/detach completion status, a hash function to be used for a security context, a SIM service table, or a combination thereof”).
 	Regarding claims 2, 15 and 28, Taneja further teaches locating a data file stored in memory of the wireless device containing the set of SIM configuration parameters (see Abstract, column 1, lines 36-41, column 2, lines 10-23, “storing”, “parameter”), wherein the set of SIM configuration parameters is generated based at least in part on the data file (see column 2, lines 37-39 and Taneja’s claim 6, “a set of authentication parameters are generated using the captive session initiation parameters”).  
 	Regarding claims 3 and 16, Taneja further teaches caching the set of SIM configuration parameters in a buffer of the wireless device (see Abstract, column 1, lines 36-41, column 2, lines 10-23, “storing”, “parameter”), wherein the registration procedure is performed using the cached set of SIM configuration parameters (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “registration”, “SIM”, “parameter”).  
 	Regarding claims 4, 17 and 29, Taneja further teaches receiving signaling comprising an indication of one or more parameters of the provider-specific at least in part on the received indication (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “parameter”).  
 	Regarding claims 5 and 18, Taneja further teaches determining the provider-specific configuration based at least in part on an indication of one or more parameters of the provider-specific configuration preconfigured for the wireless device (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “parameter”).  
 	Regarding claims 6 and 19, Taneja further teaches the indication of the one or more parameters of the provider-specific configuration preconfigured for the wireless device is based at least in part on one or more of master files, dedicated files, and elementary files preconfigured for the wireless device (see column 1, lines 53-59, “The SIM is also used to store subscriber-specific information, such as the international mobile station identity (IMSI) and an authentication key. The SIM comprises a non-volatile memory hereinafter referred as first time user request module which stores, but not limited to, the following information (registration parameters)--registration-IMSI (R-IMSI), Authentication algorithm A3, Cipher key generation algorithm A8 and Stream cipher Algorithm A5, GSM Hyper frame number”).  
 	Regarding claims 7 and 20, Taneja further teaches the indication of the one or more parameters of the provider-specific configuration preconfigured for the wireless device is based at least in part on an integrated circuit card identifier for the wireless device (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, “parameter”, “card”, column 3, lines 46-47, “physical card”).  
at least in part on the SIM configuration parameters, wherein the registration procedure is performed using the globally unique temporary identifier (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, column 4, lines 50-54, column 4, lines 62-67, column 5, lines 16-31, “temporary”).  
 	Regarding claims 9 and 22, Taneja further teaches the globally unique temporary identifier comprises a mobility management entity identifier and a temporary subscriber identifier (see Abstract, column 1, line 64 to column 2, line 23 and column 3, line 60 to column 4, line 14, column 4, lines 50-54, column 4, lines 62-67, column 5, lines 16-31, “temporary”).  
	Regarding claims 10 and 23, Taneja further teaches the set of SIM configuration parameters comprises a subscriber identifier, administrative data, an access control class, location area information, a location update status, a temporary subscriber identity, a globally unique temporary identifier, a last visited network and tracking area, an attach/detach completion status, a hash function to be used for a security context, a SIM service table, or a combination thereof (see Abstract, Taneja’s claim 1 and column 5, lines 17-31, “the temporary user profile information comprising of, but not limited to RAND, R-IMSI/S-IMSI, and TKi in the user profile module to enable user registration”).  
 	Regarding claims 11 and 24, Taneja further teaches the registration procedure is performed according to a set of service capabilities, the set of service capabilities based at least in part on the set of SIM configuration parameters (see column 5, lines 59-63, can now use network of the service provider”, “…can select a default network in case of multiple profiles”).  
 	Regarding claims 12 and 25, Taneja further teaches the wireless device is configured with a software capability to identify, upon powering on the communication component, the absence of the SIM profile for communications with the wireless network, the identifying based at least in part on the capability (see column 5, lines 59-63, “…can now use network of the service provider”, “…can select a default network in case of multiple profiles”).  
 	Regarding claims 13 and 26, Taneja further teaches powering on the communication component of the wireless device comprises powering on a radio component for communications using a first type of radio access technologies (see Fig.3, the display 320 is on).  
  	
Conclusion
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHI H LY whose telephone number is (571)272-7911.  The examiner can normally be reached on 8:30am-9:00pm Monday-Thursday.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



Nghi H. Ly
/NGHI H LY/
Primary Examiner, Art Unit 2642